Citation Nr: 0127062	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  01-03 888	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veterans' Appeals December 2000 decision that denied 
entitlement to an effective date prior to October 8, 1981 for 
award of service connection for a left shoulder disability 
secondary to hospitalization for treatment of service-
connected tuberculosis, to include on the basis of whether 
October 1952 and December 1982 rating decisions contained 
clear and unmistakable error.



REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran had active service from June 1943 to December 
1945.  

This case comes before the Board of Veterans' Appeals (Board 
or BVA) on motion by the moving party alleging clear and 
unmistakable error (CUE) in a December 2000 Board decision.  


FINDINGS OF FACT

The moving party failed to clearly and specifically set 
forth the alleged CUE, or errors of fact or law in the 
December 2000 Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged errors.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 U.S.C.A. §§ 501(a), 7111 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 20.1403, 20.1404(a), (b) (2001); 66 Fed. 
Reg. 35902-03 (July 10, 2001) (to be codified as amended at 
38 C.F.R. § 20.1404(b)).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that, effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was signed into law.  Veterans Claims Assistance of 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107).  
More recently the Department of Veterans Affairs (VA) also 
promulgated regulations to effectuate the provisions of the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The law 
and regulations set forth requirements for assisting a 
claimant in obtaining evidence necessary to substantiating 
his or her claim for VA benefits.  However, the U.S. Court of 
Appeals for Veterans Claims, in a precedent opinion, held 
that the VCAA does not apply to motions for clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc).  Therefore, the Board will not address the 
requirements of the VCAA in this decision.

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes clear and unmistakable error ("CUE") in a 
prior Board decision and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed. --(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. --(1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

38 C.F.R. § 20.1403 (2001).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).

Therefore, the Board is permitted to seek guidance as to what 
constitutes CUE in prior Board decisions based on years of 
prior Court precedent decisions regarding CUE.

The Board notes that the final regulations governing the 
adjudication of CUE motions also provide:

A motion for revision of a decision based on clear 
and unmistakable error must be in writing, and must 
be signed by the moving party or that party's 
representative.  The motion must include the name 
of the veteran; the name of the moving party if 
other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of 
the Board of Veterans' Appeals decision to which 
the motion relates.  If the applicable decision 
involved more than one issue on appeal, the motion 
must identify the specific issue or issues, to 
which the motion pertains.  Motions that fail to 
comply with the requirement set forth in this 
paragraph shall be dismissed without prejudice to 
refiling under this subpart.

38 C.F.R. § 20.1404(a) (2001)

Prior to July 10, 2001, Rule 1404(b) which is found at 38 
C.F.R. § 20.1404(b) stated that:

(b) Specific Allegations Required: The motion must 
set forth clearly and specifically the alleged CUE, 
or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and 
why the result would have been manifestly different 
but for the alleged error.  Non-specific 
allegations of failure to follow regulations or 
failure to give due process, or any other general, 
non-specific allegations of error, are insufficient 
to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the 
requirements set forth in this paragraph shall be 
denied.  (Emphasis added.)

38 C.F.R. § 20.1404(b) (2001).

However, Rule 1404(b) was amended, effective July 10, 2001, 
to allow for motions that fail to comply with the 
requirements set forth in that paragraph to be dismissed 
without prejudice.  See 66 Fed. Reg. 35902-03 (July 1, 2001) 
(to be codified as amended at 38 C.F.R. § 20.1404(b)).  The 
amended rule now reflects the recent holding of the United 
States Federal Circuit Court of Appeals in Disabled American 
Veterans, et al. v. Gober, 234 F. 3d. 682 (2000), which held 
that in the event that the moving party's motion does not 
adequately set forth specific grounds of CUE, the Board is 
precluded from deciding the motion on the merits.  Instead, 
the motion is to be dismissed without prejudice to the 
submission of more specific allegations.  

The only arguments advanced by the moving party and his 
representative are contained in the April 2001 motion itself, 
and a November 2001 statement from the representative.  
Basically, it is contended in these pleadings that the 
veteran is entitled to an effective date from the time of his 
September 11, 1951 VA surgery.  It is argued that the medical 
evidence of record at the time of the December 2000 Board 
decision, clearly established that the veteran's left 
shoulder disability was secondary to the September 11, 1951 
surgery; therefore it was error not to assign an earlier 
effective date based on a finding of CUE in the earlier RO 
rating decisions of October 1952 and December 1982.  The 
Board has received no further correspondence in support of 
the motion.  

The Board finds that the moving party and his representative 
have made no specific allegation of error in the December 
2000 Board decision.  Neither of these statements suggests 
that the facts considered by the December 2000 decision were 
incorrect, or that the applicable laws and regulations were 
misapplied.  In essence, the moving party contends that the 
Board erred in its determination that there was no CUE in the 
RO's failure in 1952 to adjudicate a claim for service 
connection for a left shoulder disorder as secondary to the 
thoracoplasty performed in 1951.  It is further asserted that 
the Board also erred in its determination that there was no 
CUE in the December 1982 rating decision in the assignment of 
an effective date of October 8, 1981, the date of claim, for 
the award of secondary service connection for a left shoulder 
disorder.  It is contended that the evidence shows the 
veteran's current left shoulder disorder is clearly secondary 
to a prior surgery in 1951; thus, it is CUE not to assign an 
effective date from September 1951.  In short, the statements 
made by and on the veteran's behalf alleging CUE clearly are 
a disagreement as to how the known facts were weighed or 
evaluated by the Board in its December 2000 which is a 
specific example of what does not constitute CUE pursuant to 
38 C.F.R. § 20.1403(d)(3) and is specifically precluded as a 
basis for CUE.  Neither the moving party nor his 
representative point to specific evidence that undebatably 
demonstrates his entitlement to an effective date prior to 
October 8, 1981, to include CUE in a prior rating action.  

The Board must emphasize that in a CUE motion, it is 
incumbent upon the moving party to set forth clearly and 
specifically the alleged CUE in the Board decision that is 
the subject of the motion, and that a general statement of 
disagreement, or non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b).  
Moreover, motions that fail to comply with the requirements 
set forth in Rule 1404(b) are subject to dismissal without 
prejudice.  Disabled American Veterans, et al. v. Gober, 
supra; 66 Fed. Reg. 35902-03 (July 10, 2001) (to be codified 
as amended at 38 C.F.R. § 20.1404(b)).  Accordingly, in view 
of the fact that the moving party has failed to comply with 
Rule 1404(b) and that no other allegation of CUE is supported 
by the record as

noted above, the Board has no alternative but to dismiss the 
moving party's motion on the basis of CUE without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2001); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (2001) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (2001).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.



